Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The following listing of claims will replace all prior versions, and listings of claims in the application: 
1.	(Currently Amended)  An electronic watch, comprising: 
	a housing comprising a sidewall having an opening; 
a display screen coupled with the housing, the display screen comprising a touch sensitive surface that defines a first user input; and 
an elongated button positioned in the opening, the elongated button    comprising: 
a raised surface that is elevated with respect to the sidewall and establishes a first touchable surface, and 
a detent  that defines a sub-flush surface relative to the raised surface and establishes a second touchable surface, 
wherein the elongated button defines a second user input different [[form]] from the first user input. 




2.	(Original)  The electronic watch of claim 1, wherein the elongated button comprises an oblong shape. 

3.	(Canceled)  

4.	(Original)  The electronic watch of claim 1, further comprising: 
	a first sensor covered by a first end of the elongated button; and 
a second sensor covered by a second end of the elongated button, the second end different from the first end. 

5.	(Original)  The electronic watch of claim 4, further comprising a third sensor covered by the detent. 

6.	(Original)  The electronic watch of claim 1, further comprising a processor carried by the housing, wherein the elongated button is electrically coupled with the processor and configured to provide a first type output or a second type output based upon a device mode executed by the processor. 

7.	(Original)  The electronic watch of claim 6, wherein the first type output is different from the second type output. 





8.	(Amended)  An electronic watch, comprising: 
a housing comprising a sidewall having an opening, the housing defining an internal volume that carries a wireless transceiver configured for wireless communication; 
a display screen coupled with the housing; 
an elongated button structure positioned in the opening, the elongated button structure configured to provide an input to alter visual information presented on the display screen; and
a detent formed in the elongated button structure, the detent defining a touch input location to the elongated button structure. 

9.	(Amended)  The electronic watch of claim 8, wherein:
the elongated button structure comprises an upper surface, and 
the detent comprises a sub-flush surface relative to the upper surface.

10.	(Amended)  The electronic watch of claim 8, further comprising: 
	a first sensor covered by a first end of the elongated button structure; and 
a second sensor covered by a second end of the elongated button structure, the second end different from the first end. 







11.	(Original)  The electronic watch of claim 10, further comprising a third sensor covered by the detent. 

12.	(Amended)  The electronic watch of claim 10, further comprising a processor electrically coupled to the display screen, the first sensor and the second sensor, wherein the elongated button structure is configured to provide a first type output or a second type output based upon a device mode executed by the processor.

13.	(Amended)  The electronic watch of claim 12, further comprising a second wireless transceiver electrically coupled to the processor. 


14.	(Amended)  The electronic watch of claim 8, wherein the elongated button structure comprises an oblong shape. 









15.	(Currently Amended)  An electronic watch, comprising: 
a housing comprising a sidewall having an opening, the housing defining an internal volume that carries a wireless transceiver configured for wireless communication; 
a processor located in the internal volume; 
a display screen electrically coupled with the processor; and 
an elongated button positioned in the opening and electrically coupled with the processor, the elongated button configured to provide a first type output or a second type output based upon a device mode executed by the processor, the elongated button comprising a body that includes: 
a first surface, and 
a second surface comprising a detent defining a sub-flush surface relative to the first surface, the second surface defining a touch input location to the elongated button. 

16.	(Original)  The electronic watch of claim 15, wherein the first type output is different from the second type output. 

17.	(Canceled)  




18.	(Amended)  The electronic watch of claim 15, wherein the wireless transceiver is electrically coupled to the processor. 

19.	(Amended)  The electronic watch of claim 15, wherein the housing comprises a second opening for a strap. 

20.	(Original)  The electronic watch of claim 15, wherein the elongated button comprises an oblong shape. 

REASONS FOR ALLOWANCE
Claims 1, 2, 4-16 and 18-20 allowed.  The following is an examiner’s statement of reasons for allowance: the amended claims overcome the rejection(s) provided in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 22, 2021